Dissenting Opinion by
Montgomery, J.:
It is my opinion that the record in this case sufficiently supports the finding by the Workmen’s Compensation Board that the defendant and its insurance carrier have met the burden of establishing that claimant’s disability has been reduced to 25 per cent.
For that reason I would reverse the judgment entered by the lower court in claimant’s favor for total disability and reinstate the order of the Board which found it to be 25 per cent.
Therefore, I respectfully dissent.